LENT, J.
The issue is similar to that presented in State v. Clevenger, 297 Or 234, 683 P2d 1360 (1984).
Defendant appealed from a judgment on conviction on his plea of guilty. He assigned as error the trial court’s denial of his motion to withdraw his guilty plea and to plead not guilty and go to trial.
On appeal the state argued that the claim of error could not be reached in an appeal under ORS 138.050, relying primarily on this court’s decision in State v. Jairl, 229 Or 533, 368 P2d 323 (1962). Defendant responded that this court in State v. Cornelius, 249 Or 454, 438 P2d 1020 (1968), and State v. Burnett, 228 Or 556, 365 P2d 1060 (1961), had held, contrary to Jairl, that the denial of a motion to change plea from guilty to not guilty could be reached on direct appeal.
The Court of Appeals held on the authority of its decision in State v. Clevenger, 64 Or App 183, 667 P2d 9 (1983), that it had no authority to consider this assignment of error on direct appeal. State v. Elwood, 64 Or App 422, 668 P2d 474 (1983).
We allowed the defendant’s petition for review for the same reasons we allowed the petition for review in State v. Clevenger, supra. For the reasons set forth in our opinion in that case, we affirm the judgment of the Court of Appeals in this case.
Affirmed.